BARNARD, P. J.
The clerk’s transcript was filed in this court on May 15, 1940, and the reporter’s transcript on June 6, 1940. The cause was placed on the calendar on July 9, 1940, and continued to August 13, 1940, on which date the appellant was granted fifteen days in which to file an opening brief. No brief having been filed the cause was again placed on the calendar for October 8, 1940.  No appearance, by brief or otherwise, has been made on behalf of the appellant and when the cause was called on October 8, 1940, the attorney-general moved to affirm the judgment under the provisions of section 1253 of the Penal Code.
The motion is granted and the judgment affirmed.
Marks, J., and Griffin, J., concurred.